DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 9/24/2021.
3.	This Office Action is made Non-Final.
4.	Claim 1 is pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11172505. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming similar subject matter relating to identifying multiple start position for multiple uplink transmission relating to LBT. 
Note that the table below compares the claims of the present invention with the relevant claims in the Patent No. 11172505, wherein each claim that are similar or exact are in the same box side by side.

Current CON AP No. 17484474
Patent No. 11172505
1. A method of operating a wireless communication device, comprising:

identifying a first start position for performing uplink (UL) transmission in unlicensed
spectrum during a first transmission time interval (TTD;

performing UL transmission in the first TTI according to the first start position;

identifying a second start position for performing UL transmission in unlicensed
spectrum during a second TTI, wherein the first and second start positions correspond to
different symbol offsets within the respective first and second TTIs; and

performing UL transmission in the second TTI according to the second start position.


 1. A method of operating a wireless communication device, comprising: identifying a first start position for performing uplink (UL) transmission in unlicensed spectrum during a first transmission time interval (TTI); performing UL transmission in the first TTI according to the first start position; identifying a second start position for performing UL transmission in unlicensed spectrum during a second TTI, wherein the first and second start positions correspond to different symbol offsets within the respective first and second TTIs; and performing UL transmission in the second TTI according to the second start position; wherein identifying the first start position comprises performing a first listen-before-talk (LBT) procedure, and selecting the first start position in response to a success of the first LBT procedure; and wherein identifying the second start position comprises performing a second LBT procedure, and selecting the second start position as a consequence of a failure of the second LBT procedure.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to identifying multiple start position for multiple uplink transmission relating to LBT.


With respect to claims, the Pending Application merely broaden the scope of the application by eliminating terms "wherein identifying the first start position comprises performing a first listen-before-talk (LBT) procedure, and selecting the first start position in response to a success of the first LBT procedure; and wherein identifying the second start position comprises performing a second LBT procedure, and selecting the second start position as a consequence of a failure of the second LBT procedure.”

	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nory et al. US 20160278048 hereafter Nory.

As to Claim 1.     Nory discloses a method of operating a wireless communication device [i.e. User Equipment-UE], comprising [Section 0003: The present disclosure is directed to a method and apparatus for scheduling user equipment uplink transmissions on an unlicensed carrier]:
identifying a first start position [i.e. symbol/slot subframe] for performing uplink (UL) transmission [i.e. PUSCH transmission] in unlicensed spectrum during a first transmission time interval (TTI) [Fig. 6, Sections 0021, 0058, 0082: For FDD/TDD/LTE with TTI bundling enabled, a UE receives uplink grant in a subframe, and transmit PUSCH in subsequent subframes. There are symbols in an LTE subframe, each symbol correspond to a duration (i.e. TTI); For a UE to perform uplink transmission in subframe n+4, UE perform LBT, If the previous subframe (n+3) was an uplink subframe, the UE would have to shorten its PUSCH transmissions in subframe n+3. The transceiver-850 (UE see 0073) can transmit a PUSCH in multiple subframes within the set of subframes on the unlicensed carrier, starting with the earliest unoccupied subframe, in response to receiving the grant],
     performing UL transmission in the first TTI [i.e. window/duration/subframe] according to the first start position [Section 0025, 0058: A UE transmit PUSCH on unlicensed carrier in transmission opportunity window (W) length, where W=1 can correspond to LTE operation. UE perform PUSCH in subframe N+3],
      identifying a second start position [i.e. symbol/slot subframe or n+4] for performing UL transmission in unlicensed spectrum during a second TTI [Sections 0024, 0058, 0079: A UE can have multiple transmission opportunities and determine the subframe where the PUSCH is transmitted based on the result of LBT. There are symbols in an LTE subframe, each symbol correspond to a duration (i.e. TTI); For a UE to perform uplink transmission in subframe n+4, UE perform LBT, If the previous subframe (n+3) was an uplink subframe, the UE would have to shorten its PUSCH transmissions in subframe n+3. The transceiver transmitting a second PUSCH on the serving cell operating on the unlicensed carrier; determine a second set of subframes for possible transmission of the second PUSCH based on the window length (i.e. TTI) and the second subframe and determined earliest unoccupied subframe can be a subframe in the second set of subframes],
     wherein the first and second start positions [i.e. symbol/slot subframe] correspond to different symbol offsets within the respective first and second TTIs; and [Sections 0045, 0047, 0058: With each PUSCH transmission, there is an offset value for the first PUSCH transmission, and it is incremented by one for each additional PUSCH transmission. A counter can be set relating to offset value for transmitting PUSCH related to window length.  There are symbols in an LTE subframe, each symbol correspond to a duration (i.e. TTI)],
performing UL transmission in the second TTI according to the second start position [Sections 0052, 0079, 0096: The UE can make PUSCH transmissions in each subframe  of the window of subframes for which LBT is successful. The transceiver transmitting a second PUSCH based on the window length (i.e. TTI). The UE can also determine starting position of a symbol within a subframe for performing LBT].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Tooher et al. US 20170290008 in particular Section  [0081] The TTI duration may be defined in terms of number of OFDM (Orthogonal Frequency Division Multiplexing) symbols. For example, a TTI duration may be defined as an entire subframe; Section [0008] The WTRU may comprise a transmitter. The transmitter may be configured to send a second transmission via a Physical Uplink Shared Channel (PUSCH) within a second TTI duration. The second TTI duration may be different than the first TTI duration. 
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 9, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477